Exhibit 10.1



 

THIS PROMISSORY NOTE (THIS “NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATE. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE. THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND THE
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE COMPANY
MAY REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND
SUBSTANCE TO THE COMPANY TO THE EFFECT THAT ANY SALE OR OTHER DISPOSITION IS IN
COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

LF CAPITAL ACQUISITION CORP.
PROMISSORY NOTE

Principal Amount: Not to Exceed $3,000,000   Dated as of July 16, 2020
(See Schedule A)

FOR VALUE RECEIVED and subject to the terms and conditions set forth herein, LF
Capital Acquisition Corp., a Delaware corporation (the “Maker”), promises to pay
to the order of Level Field Capital, LLC or its registered assigns or successors
in interest (the “Payee”), or order, the principal balance as set forth on
Schedule A hereto in lawful money of the United States of America; which
schedule shall be updated from time to time by the parties hereto to reflect all
advances and readvances outstanding under this Note; provided that at no time
shall the aggregate of all advances and readvances outstanding under this Note
exceed three million dollars ($3,000,000). Any advance hereunder shall be made
by the Payee upon receipt of a written request of the Maker and shall be set
forth on Schedule A. All payments on this Note shall be made by check or wire
transfer of immediately available funds or as otherwise determined by the Maker
to such account as the Payee may from time to time designate by written notice
in accordance with the provisions of this Note.

1. Principal. All unpaid principal under this Note shall be due and payable in
full on the earlier of (i) December 31, 2020 and (ii) the effective date of a
merger, share exchange, asset acquisition, share purchase, reorganization or
similar business combination, involving the Company and one or more businesses
(the “Business Combination”) (such earlier date, the “Maturity Date”), unless
accelerated upon the occurrence of an Event of Default (as defined below). Any
outstanding principal amount to date under this Note may be prepaid at any time
by the Maker, at its election and without penalty.

2. Interest. No interest shall accrue on the unpaid balance of this Note.



 1 

 

 

3. Application of Payments. All payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorney’s fees, then to the payment
in full of any late charges and finally to the reduction of the unpaid principal
balance of this Note.

4. Events of Default. The occurrence of any of the following shall constitute an
event of default (“Event of Default”):

(a) Failure to Make Required Payments. Failure by the Maker to pay the principal
amount due pursuant to this Note within five (5) business days of the date
specified above.

(b) Voluntary Bankruptcy, Etc. The commencement by the Maker of a voluntary case
under any applicable bankruptcy, insolvency, reorganization, rehabilitation or
other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of the Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of the Maker generally to pay its debts as such debts become due, or
the taking of corporate action by the Maker in furtherance of any of the
foregoing.

(c) Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of the Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Maker or for any substantial part of
its property, or ordering the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
sixty (60) consecutive days.

 2 

 



5. Remedies.

(a) Upon the occurrence of an Event of Default specified in Section 4(a) hereof,
the Payee may, by written notice to the Maker, declare this Note to be due
immediately and payable, whereupon the unpaid principal amount of this Note, and
all other amounts payable thereunder, shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

(b) Upon the occurrence of an Event of Default specified in Sections 4(b) or
4(c), the unpaid principal balance of this Note, and all other sums payable with
regard to this Note, shall automatically and immediately become due and payable,
in all cases without any action on the part of the Payee.

6. Waivers. The Maker and all endorsers and guarantors of, and sureties for,
this Note waive presentment for payment, demand, notice of dishonor, protest,
and notice of protest with regard to the Note, all errors, defects and
imperfections in any proceedings instituted by the Payee under the terms of this
Note, and all benefits that might accrue to the Maker by virtue of any present
or future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and the Maker agrees that any
real estate that may be levied upon pursuant to a judgment obtained by virtue
hereof, on any writ of execution issued hereon, may be sold upon any such writ
in whole or in part in any order desired by the Payee.

7. Unconditional Liability. The Maker hereby waives all notices in connection
with the delivery, acceptance, performance, default, or enforcement of the
payment of this Note, and agrees that its liability shall be unconditional,
without regard to the liability of any other party, and shall not be affected in
any manner by any indulgence, extension of time, renewal, waiver or modification
granted or consented to by the Payee, and consents to any and all extensions of
time, renewals, waivers, or modifications that may be granted by the Payee with
respect to the payment or other provisions of this Note, and agrees that
additional makers, endorsers, guarantors, or sureties may become parties hereto
without notice to the Maker or affecting the Maker’s liability hereunder.

 3 

 





8. Notices. All notices, statements or other documents which are required or
contemplated by this Note shall be: (i) in writing and delivered personally or
sent by first class registered or certified mail, overnight courier service or
facsimile or electronic transmission to the address designated in writing, (ii)
by facsimile to the number most recently provided to such party or such other
address or fax number as may be designated in writing by such party and (iii) by
electronic mail, to the electronic mail address most recently provided to such
party or such other electronic mail address as may be designated in writing by
such party. Any notice or other communication so transmitted shall be deemed to
have been given on the day of delivery, if delivered personally, on the business
day following receipt of written confirmation, if sent by facsimile or
electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.

9. Construction. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WITHIN THE
STATE OF NEW YORK.

10. Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11. Trust Waiver. Notwithstanding anything herein to the contrary, the Payee
hereby waives any and all right, title, interest or claim of any kind (“Claim”)
in or to any distribution of or from the trust account established in which the
proceeds of the IPO conducted by the Maker (including the deferred underwriters
discounts and commissions) and certain proceeds of the sale of the Private
Placement Warrants were deposited, as described in greater detail in the
registration statement and prospectus filed with the U.S. Securities and
Exchange Commission in connection with the IPO on June 18, 2018, and hereby
agrees not to seek recourse, reimbursement, payment or satisfaction for any
Claim against the trust account for any reason whatsoever.

12. Amendment; Waiver. Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of the Maker and the Payee.

13. Successors and Assigns. Subject to the restrictions on transfer in Sections
14 and 15 below, the rights and obligations of the Maker and the Payee hereunder
shall be binding upon and benefit the successors, assigns, heirs, administrators
and transferees of any party hereto (by operation of law or otherwise) with the
prior written consent of the other party hereto and any attempted assignment
without the required consent shall be void.

 4 

 





14. Transfer of this Note. With respect to any sale or other disposition of this
Note, the Payee shall give written notice to the Maker prior thereto, describing
briefly the manner thereof, together with (i) except for a Permitted Transfer,
in which case the requirements in this clause (i) shall not apply, a written
opinion reasonably satisfactory to the Maker in form and substance from counsel
reasonably satisfactory to the Maker to the effect that such sale or other
distribution may be effected without registration or qualification under any
federal or state law then in effect and (ii) a written undertaking executed by
the desired transferee reasonably satisfactory to the Maker in form and
substance agreeing to be bound by the restrictions on transfer contained herein.
Upon receiving such written notice, reasonably satisfactory opinion, or other
evidence, and such written acknowledgement, the Maker, as promptly as
practicable, shall notify the Payee that the Payee may sell or otherwise dispose
of this Note or such securities, all in accordance with the terms of the note
delivered to the Maker. If a determination has been made pursuant to this
Section 14 that the opinion of counsel for the Payee, or other evidence, or the
written acknowledgment from the desired transferee, is not reasonably
satisfactory to the Maker, the Maker shall so notify the Payee promptly after
such determination has been made. Each Note thus transferred shall bear a legend
as to the applicable restrictions on transferability in order to ensure
compliance with the Securities Act, unless in the opinion of counsel for the
Maker such legend is not required in order to ensure compliance with the
Securities Act. The Maker may issue stop transfer instructions to its transfer
agent in connection with such restrictions. Subject to the foregoing, transfers
of this Note shall be registered upon registration on the books maintained for
such purpose by or on behalf of the Maker. Prior to presentation of this Note
for registration of transfer, the Maker shall treat the registered holder hereof
as the owner and holder of this Note for the purpose of receiving all payments
of principal hereon and for all other purposes whatsoever, whether or not this
Note shall be overdue and the Maker shall not be affected by notice to the
contrary. For purposes hereof “Permitted Transfer” shall have the same meaning
as any transfer that would be permitted for the Private Placement Warrants under
the Letter Agreement, dated June 19, 2018, among the Maker, the Payee and the
other parties thereto.

15. Acknowledgment. The Payee is acquiring this Note for investment for its own
account, not as a nominee or agent, and not with a view to, or for resale in
connection with, any distribution thereof. The Payee understands that the
acquisition of this Note involves substantial risk. The Payee has experience as
an investor in securities of companies and acknowledges that it is able to fend
for itself, can bear the economic risk of its investment in this Note, and has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of this investment in this Note and
protecting its own interests in connection with this investment.

[Signature Page Follows]

 



 5 

 

 



IN WITNESS WHEREOF, the Maker, intending to be legally bound hereby, has caused
this Note to be duly executed by the undersigned as of the day and year first
above written.

 

LF CAPITAL ACQUISITION CORP.

By: /s/ Philippe De Backer
Name: Philippe De Backer
Title: Chief Executive Officer

Acknowledged and agreed as of the date first above written.

LEVEL FIELD CAPITAL, LLC

By: /s/ Elias Farhat

Name: Elias Farhat

Title: Member

 

[Signature Page to Promissory Note]



 6 

 

 

SCHEDULE A

Subject to the terms and conditions set forth in the Note to which this schedule
is attached to, the principal balance due under the Note shall be set forth in
the table below and shall be updated from time to time to reflect all advances
and readvances outstanding under the Note.

Date

Drawing

Description

Principal Balance

July 16, 2020 $1,000,000 Working Capital $1,000,000

 

 

 7 

 